Citation Nr: 0948934	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
the bilateral shoulders, bilateral knees, and lower back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent evidence demonstrates that the Veteran has 
rheumatoid arthritis of the shoulders, knees, and lower back 
that is related to active military service.


CONCLUSIONS OF LAW

Rheumatoid arthritis of the shoulders, knees, and lower back 
was incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for rheumatoid arthritis of the shoulders, knees, and lower 
back is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).
The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The Veteran contends that he is entitled to service 
connection for rheumatoid arthritis of the shoulders, knees, 
and low back.  For reasons explained below the Board finds 
that service connection must be granted for the 
aforementioned issues.

The Board notes initially that the Veteran is currently 
diagnosed with rheumatoid arthritis.  Indeed, an August 2003 
VAMC treatment record notes that the Veteran has rheumatoid 
arthritis as does an August 2005 VAMC treatment record.  As 
such, the Board finds that the Veteran has a current 
diagnosis of rheumatoid arthritis.

At the September 2009 travel board hearing, the Veteran 
testified that he served in the 3rd Command Infantry, 10th 
Mountain Division from 1943 to 1945 as an armor artificer and 
was the weapons specialist in an infantry unit.  He did his 
training in Camp Hale, Colorado, before serving in the 
mountains in Italy during World War II.  The Veteran's 
training included mountain climbing on skis, carrying heavy 
equipment, as much as 80-90lbs, in very cold temperatures.  
The Veteran further testified that while serving in Italy he 
had to do much of the same mountain climbing in cold 
temperatures often carrying not only his equipment but 
ammunition as well.  The Veteran stated that he went to sick 
call 10-15 times while stationed in Colorado for joint pain, 
especially in his back and shoulders.  He stated that he was 
usually treated with aspirin and rest.  He further stated 
that carrying ammunitions and rations and other equipment 
over the mountains in Italy acted to further exacerbate his 
joint pain.  

Unfortunately, the Veteran's service treatment records are 
not available for review.  In attempting to retrieve the 
Veteran's service personnel and treatment records the RO 
learned that his records were unavailable.  In an October 
2006 formal finding, it was ruled that the Veteran service 
medical records were unavailable and further attempts to 
locate them would be futile. 

Having determined that the Veteran is currently diagnosed 
with rheumatoid arthritis of the shoulders, knees, and lower 
back, and therefore has a current disability as required by 
38 C.F.R. § 3.303(a) (2009), it is necessary to determine if 
his current disabilities are related to his active duty 
service.  In a September 2009 letter from an attending 
physician at the Brooklyn VAMC, it is noted that the Veteran 
has been treated for chronic musculoskeletal pain for over 
six years, including profound pain in his shoulders and back.  
The physician acknowledges the Veteran's service in the ski 
corps during World War II and notes that the unique training 
associated with this duty is a likely cause of his pain 
issues which have resulted in a profound compromise of his 
physical functioning and activity levels.  Specifically, the 
particular maneuvers with regard to skiing would have had a 
definite impact on his current condition.  The physician 
further noted that the impact on the Veteran's 
musculoskeletal system would likely not have manifested for 
many decades.  Finally, the doctor opined that the Veteran's 
current condition is very likely related to the unique and 
significant service that the Veteran participated in during 
World War II.  As such, the Board finds that the Veteran has 
rheumatoid arthritis of the shoulders, knees, and back that 
is related to his active duty service.

Service connection requires a current disability, an in-
service incident and a nexus connecting the in-service 
incident with the current disability.  As noted above, the 
Veteran has been diagnosed with rheumatoid arthritis of the 
shoulders, knees, and back and provided a positive nexus with 
regard to his current disability and his active duty service.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is in favor of the Veteran's 
claim of service connection for rheumatoid arthritis in the 
shoulders, knees, and low back.  Additionally, the Board has 
considered the benefit of the doubt rule and determined that 
the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for rheumatoid arthritis in 
the shoulders, knees and lower back is granted.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


